Case 20-10953-LSS Doc114 Filed 07/28/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
SureFunding, LLC, Case No. 20-10953 (LSS)
Debtor. Related to Docket Nos. 104

 

SUPPLEMENTAL ORDER PURSUANT TO I U.S.C. § 305(a)(1)
SUSPENDING ALL PROCEEDINGS IN THE CHAPTER 11 CASE

Having reviewed the Second Status Report (D.I. 111) and the Noteholders’ Response
to Debtor’s Second Status Report (D.I. 113),

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

1. The automatic stay imposed by 11 U.S.C. § 362 is further modified solely to
permit Judge Denton to consider, rule upon and enter a further Receiver Order as he deems
appropriate.

2. The Debtor and the Noteholders shall file a joint status report on the docket
of this case after Judge Denton rules.

3. Except as supplemented herein, the Order Pursuant to 11 U.S.C. § 305(a)(1)
Suspending All Proceedings in the Chapter 11 Case remains unchanged and in full force

and effect.

Laurie Selber Silverstein
United States Bankruptcy Judge

Dated: July 28, 2020

 

 
